—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered May 9, 1997, as amended May 22, 1997, convicting him of robbery in the first degree, upon his plea of guilty, and contempt of court, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonffivolous issues which *356could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Thompson, Friedmann and Gold-stein, JJ., concur.